Exhibit International Flavors & Fragrances Inc. NEWS RELEASE IFF ELECTS KEVIN BERRYMAN CHIEF FINANCIAL OFFICER New York, NY – April 16, 2009 – International Flavors & Fragrances Inc. (NYSE: IFF), a leading global creator of flavors and fragrances, today announced that it has elected Kevin Berryman, 50, Executive Vice President and Chief Financial Officer effective May 15, 2009.He will report directly to Chairman and Chief Executive Officer Robert M. Amen.Mr. Berryman was most recently Chief Financial Officer, Americas for Nestlé Professional. “We are very pleased to have Kevin join our IFF management team,” said Mr.
